DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 8-10, 14-25 and 27-30 in the reply filed on 3/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 is not grammatically correct. The word “and” should be inserted between the words “inhibitor” and “the” in line 2.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  claim 24 is not grammatically correct. The word “and” should be inserted between the words “inhibitor” and “betacellulin” and claim 24 has two periods “.”.  Appropriate correction is required.
While claims 25 and 27-30 are dependent from objected claim 24, for the purpose of the status of the claims 25 and 27-30, are considered objected to in view of their dependency from claim 24.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When the claims are analyzed in light of the specification, the instant invention encompasses a non-native pancreatic progenitor cell that expresses PDX1 and NKX6.1
Regarding function, the claims recite that the claimed non-native pancreatic progenitor cell expresses PDX1 and NKX6.1. 
The issue of written description regarding the claimed invention is that the specification teach or contemplate non-native “pancreatic progenitors”. The specification does contemplate non-native stem cell-derived β cells, however β cells, regardless of their source, are a terminally 
“In some aspects, the disclosure provides a stem cell-derived β cell (SC-β).
The SC-β cells disclosed herein share many distinguishing features of native β cells, but are
different in certain aspects (e.g., gene expression profiles). In some embodiments, the SC-β
cell is non-native. As used herein, “non-native” means that the SC-β cells are markedly
different in certain aspects from β cells which exist in nature, i.e., native β cells. It should be
appreciated, however, that these marked differences typically pertain to structural features
which may result in the SC-β cells exhibiting certain functional differences, e.g., although the
gene expression patterns of SC-β cells differs from native β cells, the SC-β cells behave in a
similar manner to native β cells but certain functions may be altered (e.g., improved) compared to native β cells.”
However, while the specification contemplates non-native β cells, the specification provides no description of a non-native pancreatic progenitor cell which expresses PDX1 and NKX6.1, that would indicate possession at the time of filing. Further, the specification does not teach or contemplate a pancreatic progenitor cell which exhibits markedly functional differences from a naturally “native” pancreatic progenitor cell. Any functional differences that are observed and taught in the specification between non-native and native cells occurs only in the terminally differentiated β cells (termed SC-β).
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their structure. In the instant case, the only cells sufficiently described to indicate possession of a non-native cell are SC-β cells, however these do not express PDX1 and NKX6.1. 
The specification does not teach which structures or functions would be different in a non-native PDX1/NKX6.1+ pancreatic progenitor cell as compared to a native PDX-1/NKX6.1+ pancreatic progenitor cell. This is significant since the claims recite a function for the claimed non-native pancreatic progenitor cell. Again, the only cell which is disclosed in the specification which is non-native is a SC-β cell, however this cell does not functionally express PDX1 and NKX6.1
For example, the art teaches that native pancreatic progenitor cells (transitioning from pancreatic foregut into pancreatic endoderm express PDX1 and NKX6.1 (see Fig. 1 reproduced below from D’amour et al. 2006, Nature Biotechnology, Vol. 24(11), pgs. 1392-1401).

    PNG
    media_image1.png
    308
    802
    media_image1.png
    Greyscale

	Specifically, D’amour teaches “During stage 4, after removal of RA, two closely associated intermediates arise: pancreatic epithelial progenitors and endocrine precursors.
As in the embryo, the pancreatic endoderm is demarcated in our cultures by large regions of cells that show overlapping expression of PDX1 and NKX6-1.” (pg. 1397 col. 2 parag. 3 lines 1-5).
	However, the art is silent regarding the markedly different structure(s) and function(s) of a non-native pancreatic progenitor cell which express PDX1 and NKX6.1 compared to a native pancreatic progenitor which expresses PDX1 and NKX6.1

Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, there is no description of the functions and structures that would identify or distinguish a non-native pancreatic progenitor cell which expresses PDX and NKX6.1.
The specification does not teach any identifying characteristics regarding function/activity or any other related sequences or marker expression that would guide the artisan to contemplate a non-native pancreatic progenitor cell which expresses PDX1 and NKX6.1. The skilled artisan could not rely upon the disclosure in the specification such that the specification would sufficiently describe that Applicant was in possession of a non-native pancreatic progenitor cell which expresses PDX1 and NKX6.1.
Applicants' attention is directed to the decision in Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, which clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieve regardless of the complexity or simplicity of the method of isolation. Adequate 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the specification does not meet the written description provision of 35 U.S.C. §112(a) regarding non-native pancreatic progenitor cells that express PDX1 and NKX6.1. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that applicant is in possession of the non-native pancreatic progenitor cells expressing PDX1 and NKX6.1 thereof as embraced by the claims.  

Closes Prior Art
The closes prior art regarding the claimed invention would be the teachings of Rezania et al. (US 2010/0255580 A1, published 10/7/2010) and Rezania et al. (WO 2013/095953 A1, published 6/27/2013). However, the distinction in Rezania and the instant invention is the stage at when betacellulin is used. Rezania only teaches using betacellulin during the differentiation of pluripotent stem cells and definitive endoderm cells (a germ layer) and does not teach or suggest to use betacellulin during the differentiation of pancreatic progenitor cells which express PDX1 and NKX6.1 as embraced by the claims.

Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shukla Ram can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DAVID A MONTANARI/            Examiner, Art Unit 1632